Citation Nr: 1606838	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-08 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for L4-S1 foraminal narrowing and disc bulge. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to July 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2010 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing at a local VA office.  In a following September 2012 VA Form 9, the Veteran again requested a Travel Board hearing.  

In correspondence received in September 2013, the Veteran indicated that his address had changed.  In a November 2014 notice letter (located in Virtual VA), the Veteran was informed of a December 2014 Travel Board hearing that had been scheduled for him; however, this notice was sent to the wrong address and he subsequently failed to report for that hearing.  He has not indicated that he wishes to withdraw his hearing request.  Thus, the Veteran must again be scheduled for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veteran's Law Judge at the RO in the order that the request was received.  Notify the Veteran, at his current address, and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or does not report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

